909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Telesforo V. GAJARDO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3242.
United States Court of Appeals, Federal Circuit.
July 18, 1990.

Before ARCHER, PLAGER and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Telesforo V. Gajardo petitions for review of the decision of the Merit Systems Protection Board (board), No. SE08318910540 (January 29, 1990), which held that he was not entitled to an annuity under the Civil Service Retirement Act.  We affirm.

OPINION

2
It is well established that in order to be entitled to retirement benefits an applicant must complete a minimum of five years of service covered by the Act.  5 U.S.C. Sec. 8333(a) and (b);  see Herrera v. United States, 849 F.2d 1416, 1418 (Fed.Cir.1988).  Military service alone cannot be used to establish entitlement to a Civil Service Retirement System annuity.   Tirado v. Department of the Treasury, 757 F.2d 263, 264-65 (Fed.Cir.1985).  Gajardo demonstrated only that he had military service.


3
The full board correctly declined to consider materials, including a medical report, which Gajardo submitted after the administrative record had closed on August 11, 1989.  See 5 C.F.R. Sec. 1201.58(c).  The additional materials, in any event, do not establish that Gajardo ever served in a civilian position with the United States Government.